

117 HR 2108 IH: War Powers Act Enforcement Act
U.S. House of Representatives
2021-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2108IN THE HOUSE OF REPRESENTATIVESMarch 19, 2021Mr. Sherman (for himself, Ms. Titus, Mr. Khanna, Ms. Norton, Ms. Omar, Mr. Gaetz, Mr. Brown, Mr. Welch, Mr. Castro of Texas, Ms. Velázquez, Mr. Cicilline, Mrs. Napolitano, Ms. Lee of California, Ms. Jacobs of California, Mr. García of Illinois, Mr. Espaillat, Mrs. Carolyn B. Maloney of New York, Mr. Grijalva, Ms. Sherrill, Ms. Tlaib, Mr. Nadler, Mr. Kahele, Mr. Pocan, Mr. Garamendi, Ms. Wild, Ms. Jayapal, and Ms. Bass) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit the use of Federal funds in contravention of the War Powers Resolution. 
1.Short titleThis Act may be cited as the War Powers Act Enforcement Act. 2.ProhibitionNo Federal funds may be used in contravention of the War Powers Resolution (50 U.S.C. 1541 et seq.). 
